Dismiss and Opinion Filed September 11, 2013




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01119-CR
                                       No. 05-13-01120-CR
                                       No. 05-13-01121-CR
                                       No. 05-13-01122-CR

                              TROY LEE PERKINS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 282nd Judicial District Court
                                 Dallas County, Texas
       Trial Court Cause Nos. F07-00645-S, F07-71769-S, F07-71970-S, F07-71990-S

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Myers
                                  Opinion by Justice FitzGerald
       Troy Lee Perkins pleaded guilty to four aggravated robbery offenses. Pursuant to plea

agreements, punishment in each case was assessed at twelve years’ imprisonment.                The

sentences were imposed in open court on January 7, 2008.           Appellant did not appeal his

convictions at the time. The Court now has before it appellant’s August 14, 2013 pro se

“premature notice of appeal” stating that on August 5, 2013, he filed an application for post-

conviction writ of habeas corpus seeking out-of-time appeals of these cases. In the notice of

appeal, appellant asks that we “take notice of appeal” and order the trial court to appoint counsel

to represent appellant in his out-of-time appeals.
       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and if not, the power of the court to act is as absent as if it did not exist. See id.

As a general rule, an appellate court may consider appeals by criminal defendants only after

conviction. Wright v. State, 969 S.W.2d 588, 589 (Tex. App.––Dallas 1998, no pet.). A court of

appeals has no jurisdiction over an appeal absent a written judgment or an appealable order. See

Gutierrez v. State, 307 S.W.3d 318, 321 (Tex. Crim. App. 2010); Nikrasch v. State, 698 S.W.2d
443, 450 (Tex. App.––Dallas 1985, no pet.).

       Appellant’s August 14, 2013 notice of appeal is untimely as to the January 7, 2008

sentences in these cases. See TEX. R. APP. P. 26.2(a)(1); Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998) (per curiam). Moreover, the Court has received nothing from the Texas

Court of Criminal Appeals stating appellant has been granted out-of-time appeals, and this Court

has no authority to grant appellant out-of-time appeals.

       Accordingly, we dismiss the appeals for want of jurisdiction.




                                                       /Kerry P. FitzGerald/
                                                       KERRY P. FITZGERALD
                                                       JUSTICE


Do Not Publish
TEX. R. APP. P. 47
131119F.U05




                                                 –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01119-CR        V.                       Trial Court Cause No. F07-00645-S.
                                                   Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS, Appellee                       Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered September 11, 2013




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01120-CR        V.                       Trial Court Cause No. F07-71769-S.
                                                   Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS, Appellee                       Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered September 11, 2013




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –4–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01121-CR        V.                       Trial Court Cause No. F07-71970-S.
                                                   Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS, Appellee                       Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered September 11, 2013




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –5–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-01122-CR        V.                       Trial Court Cause No. F07-71990-S.
                                                   Opinion delivered by Justice FitzGerald.
THE STATE OF TEXAS, Appellee                       Justices Francis and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered September 11, 2013




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –6–